Citation Nr: 0119390	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-25 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than a post traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 The appellant and his son


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from March 1965 to June 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Boston, Massachusetts.  

In correspondence of July 2000, a VA staff psychiatrist wrote 
that the veteran was under his continuing care for post-
traumatic stress disorder with secondary depression and 
anxiety.  The Board construes this correspondence as a claim 
for service connection for post-traumatic stress disorder.  
Inasmuch as this issue has not been fully developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
appropriate action.


REMAND

In a decision of February 1986, the Board denied entitlement 
to service connection for an acquired psychiatric disorder, 
essentially on the basis that only a personality disorder was 
shown during the veteran's period of active military service.  
That same decision denied entitlement to service connection 
for a chronic back disability, on the basis that no such 
disorder was shown during the veteran's period of active 
military service, or for many years thereafter.  

In a decision of March 1993, the Board once again denied 
entitlement to service connection for an acquired psychiatric 
disorder, as well as a chronic back disorder.  The bases for 
the denial of benefits were essentially the same as that 
noted at the time of the previous February 1986 Board 
decision.  

Pursuant to the veteran's request, in August 1993, there was 
issued an Order for Reconsideration of the Board's 1993 
decision denying entitlement to service connection for an 
acquired psychiatric disorder and a chronic back disorder.

In a Reconsideration decision of January 1996, the Board 
again denied entitlement to service connection for an 
acquired psychiatric disorder and a chronic back disorder.

In a rating decision of April 1997, from which an appeal was 
taken, but not timely perfected, the RO denied entitlement to 
service connection for an acquired psychiatric disorder and a 
chronic back disorder.

Since the time of the April 1997 decision denying entitlement 
to service connection for an acquired psychiatric disorder 
and a chronic back disorder, the veteran has submitted 
additional evidence in an attempt to reopen his claims.  Such 
evidence consists of various statements by a VA psychiatrist, 
as well as a disability determination by a Social Security 
(SSA) Administrative Law Judge, and the statement of a 
private psychiatrist which was previously of record.  
Additionally of record is a transcript of testimony by the 
veteran and his son given before the undersigned member of 
the Board in April 2001.

The Board notes that, at the time of the aforementioned SSA 
decision, it was determined that the veteran was effectively 
"disabled," and that, among other things, he had a 
borderline/unstable personality disorder, as well as 
osteoarthritis of the spine and left knee, status post 
arthroscopic surgery, which were considered "severe" under 
SSA regulations.  This conclusion was reportedly consistent 
with medical records of the veteran's treating psychiatrist, 
a Dr. Pearlman, and established that the veteran had a "long 
history" of anxiety and volatility beginning in at least 
1965.  While at present, there are of record various 
statements from the aforementioned Dr. Pearlman, it is 
unclear whether the entire record upon which the decision of 
the SSA was based is currently on file.  Such records are 
essential to a proper adjudication of the veteran's current 
claim(s) pursuant to Court precedent.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Regarding the veteran's back disorder, the Board notes that, 
at the time of a hearing before the undersigned Board member 
in April 2001, the veteran testified that a VA physician, Dr. 
Harris, had the opportunity to examine him and render an 
opinion as to the cause of his current back condition.  The 
veteran additionally testified that Dr. Harris was the Chief 
of Orthopedics at the Boston (Massachusetts) VA Medical 
Center located at Jamaica Plain, and that he (the veteran) 
had been seeing him "for 13 years."  While at present, 
there are on file numerous VA treatment records, no 
"opinion" of the aforementioned Dr. Harris is at this time 
a part of the veteran's claims folder.  Nor is it clear that 
all of the veteran's records from the Jamaica Plain VA 
Medical Center are currently on file.  

Finally as regards the veteran's claim for service connection 
for a left knee disorder, the Board observes that, in 
correspondence of 1998, the veteran requested that his claim 
be "reopened" for, among other things, a knee disability.  In 
a rating decision of January 1999, the RO denied entitlement 
to service connection for osteoarthritis of the left knee.  
While in October 1998, the veteran voiced his disagreement 
with the aforementioned denial of service connection for a 
left knee disorder, the RO has yet to issue a Statement of 
the Case on that issue.  This must be accomplished prior to a 
final adjudication of the veteran's claim for service 
connection for a left knee disorder.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

The Board notes that, since the filing of the veteran's 
current claim, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (US Vet. App. Nov. 6, 
2000) (per curium order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment, and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(a) 114 Stat. 2096; 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the aforementioned, the case is REMANDED for the 
following actions:

1.  The veteran's complete original VA 
hospital inpatient and outpatient 
treatment folders (or certified copies 
thereof), to include all records and 
statements of the aforementioned Dr. 
Harris, and any and all records from the 
Boston (Massachusetts) VA Medical Center 
located at Jamaica Plain, should be 
obtained, and associated with the 
veteran's claims folder.  

2.  In addition, the RO should obtain all 
medical records underlying the award of 
the veteran's award of social security 
disability benefits by the Social 
Security Administration effective January 
1997, as reflected in an undated copy of 
an Administrative Law Judge decision.

3.  Thereafter, RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

4.  The RO should then readjudicate the 
veteran's claims involving the submission 
of new and material evidence to reopen 
claims for service connection for an 
acquired psychiatric disorder (other than 
a post-



traumatic stress disorder) and a chronic 
back disorder.  For any benefit denied, 
the veteran and the veteran's 
representative should be provided with a 
Supplemental Statement of the Case.  That 
SSOC must contain notice of all relevant 
action taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal. 

5.  The RO should issue a Statement of 
the Case (SOC) explaining the denial of 
service connection for a left knee 
disorder.  The veteran should be advised 
of the need to file a Substantive Appeal 
in order to obtain Board review of this 
issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with precedent decisions of the 
Court and recently-enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




